DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (PG Pub. No. US 2017/0213798 A1) in view of Oae et al. (Patent No. US 5,364,718 A).
Regarding claim 17, Wei teaches a method comprising: 
depositing a photo resist over a first die, a second die, and a molding compound (¶ 0019 & fig. 2A: photoresist 32 deposited over die portions comprised by 100/200 and encapsulant 24, wherein 24 comprises PSG, BSG, BPSG, or the like, equivalent to 
performing a first exposure process on a first patterning region of the photo resist using a first photomask reticle (¶ 0019 & fig. 2A: 32 exposed with first reticle 34 to define exposed regions 32B in region 100);
after performing the first exposure process, performing a second exposure process on a second patterning region of the photo resist using a second photomask reticle (¶ 0021 & fig. 3A: 32 exposed with second reticle 40 to define exposed regions 32C in region 200), wherein the first patterning region and the second patterning region overlap in a stitching region (¶ 0021 & fig. 3A: regions 100 and 200 overlap in stitching region 300), wherein performing the first exposure process comprises placing a first opening of the first photomask reticle directly over the stitching region (fig. 2A: 34 comprises a first opening directly over region 300), and wherein performing the second exposure process comprises placing a second opening of the second photomask reticle directly over the stitching region (fig. 3A: 30 comprises a second opening directly over region 300);
developing the photo resist to define a third opening in the photo resist (¶ 0024 & fig. 4: 32 developed to form at least one opening 44 in unexposed photoresist portion 32B), wherein the third opening extends from the first patterning region through the stitching region to the second patterning region (fig. 4: portion of 44 including developed portion of 32 in region 300 extends from regions 100 to region 200); and 
plating a conductive material in the third opening (¶ 0025: conductive material 46 plated in opening 44), wherein the conductive material electrically connects the first die 
Wei further teaches that the shapes 32D in the stitching region 300, formed by overlapping rectangular shapes 32A and 32C, may have increased width (¶ 0023).
Wei is silent the first and second openings comprising a triangular shape.
Oae teaches a stitching region between first and second exposure regions (fig. 1 among others: exposure region A stitched to exposure region B, similar to regions 100 and 200 of Wei, by protrusion 4), wherein a shape of the stitching region is triangular (figs. 2c & 2f: protrusion portions comprise triangular shapes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the exposure region shapes of Wei, including the triangular shapes of Oae, as a means to avoid an excessive broadening of the exposed lines due to an uncontrollable displacement in the overlapping direction, or a disconnection due to an uncontrollable displacement in the separating direction, and therefore enabling a highly reliable connection between pattern lines (Oae, col. 4, lines 39-45).

Allowable Subject Matter
I. Claims 8-10, 12-16 and 21-27 are allowed.
1. Regarding claims 8-10 and 12-16, the prior art fails to teach or clearly suggest the claim 8 limitation stating:
“performing the first exposure process comprises decreasing an exposure intensity applied by the first exposure process in the stitching region, wherein the exposure intensity applied by the first exposure process is decreased in a direction towards the second patterning region”.

2. Regarding claims 21-27, the prior art fails to teach or clearly suggest the claim 21 limitation stating:
“exposing a first region of the photoresist and a second region of the photoresist using a first reticle, wherein the first region of the photoresist corresponds to the first region of the metallization pattern, wherein the second region of the photoresist corresponds to the second region of the metallization pattern, wherein exposing the first region of the photoresist and the second region of the photoresist comprises reducing an exposure intensity in the second region of the photoresist compared to the first region of the photoresist”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

II. Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2. Regarding claim 18, the prior art fails to teach or clearly suggest the claim limitations stating:

Wei teaches a lithographic process for forming openings in a photoresist layer including a stitching region between die (¶¶ 0019-0024), and Malatkar teaches a stitching region between first and second die formed with a triangular shape (¶ 0047: triangles utilized as bridge stitching elements between adjacent die 820/920).  However, Wei and Malatkar are silent to placing a vertex of a first triangular opening at a second edge of the stitching region, or placing a vertex of a second triangular opening at a first edge of the stitching region, as required by claim 18.

3. Regarding claims 19-20, the prior art fails to teach or clearly suggest the claim 19 limitations stating:
“using a first alignment mark to align the first photomask reticle with a layer underlying the photo resist; and using an overlay mark to align the second photomask reticle with a pattern defined by the first photomask reticle”.
Wei teaches a method comprising first and seconds reticles (34 and 40) aligned over a photo resist (figs. 2A, 3A: 34 and 40 aligned over photo resist 32), but is silent to using a first alignment mark to align the first photomask reticle with a layer underlying the photo resist, and using an overlay mark to align the second photomask reticle with a pattern defined by the first photomask reticle.
Ogawa et al. (PG Pub. No. US 2019/0088602 A1) teaches a stitching method including aligning a first and second reticles (¶ 0047: 108 and 109) over a resist (¶ 0054), wherein the first reticle is aligned to marks on an underlying substrate (¶0054: positions of the mask 108 and the semiconductor substrate adjusted so that marks 112b, 112c, 112f, and 112g of the element forming mask 108 overlap with the 

Response to Arguments
1. Applicant’s arguments, filed 3/12/2021, with respect to the 35 USC § 102 and 35 USC § 103 rejections of claims 8-10, 12-16 and 18-27 have been fully considered and are persuasive. Accordingly, the 35 USC § 102 and 35 USC § 103 rejections of claims 8-10, 12-16 and 18-27 have been withdrawn. 

2. Applicant’s arguments regarding the 35 USC § 103 rejection of claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

3. Applicant's arguments concerning the finality status of this subsequent rejection have been fully considered but they are not persuasive for the following reasons.
The Examiner notes that MPEP § 706.07(a) states: 
“Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).”
In the instant case, new grounds of rejection set forth in this action are necessitated by information submitted in the information disclosure statement filed on 1/19/2021.  Accordingly, the instant office action can be properly made final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nam et al. (PG Pub. No. US 2016/0313601 A1) teaches stitch zones (ST1, ST2) between regions (A1-A4) formed by repeating a plurality of photo lithography steps (¶ 0041), wherein the stich zones comprise triangular shapes (¶ 0041).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN TURNER/               Examiner, Art Unit 2894